Citation Nr: 1628709	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2004, December 2006 to March 2007, July 2007 to August 2007, May 2008 to June 2008, and from August 2008 to February 2009.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This matter was first before the Board in May 2014, where the issue on appeal was remanded to obtain outstanding documentation and to schedule the Veteran for a new VA tinnitus examination after finding the previous examination to be inadequate.  Having reviewed all the evidence of record, the Board notes that it does not appear the May 2014 remand directives were adequately implemented.  See Stegall v. West, 11 Vet. App. 268 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  However, as the instant decision grants service connection for tinnitus, which is a total grant of benefits as to the issue on appeal, the Board need not address Stegall compliance at this time, as there is no prejudice to the Veteran and the issue on appeal need not again be remanded.  

The Veteran testified at a Travel Board hearing at the RO before the undersigned in June 2012; a transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran has tinnitus that is likely attributable to noise exposure during military service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 
21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 
21 Vet. App. at 323.

In multiple written statements of record and during the June 2012 Board hearing, the Veteran contended that his currently diagnosed tinnitus was related to his in-service exposure to jet engine noises as an aircraft hydraulic system craftsman.  Further, the Veteran advanced first noticing symptoms of tinnitus after serving overseas in 2003.  These symptoms would worsen during subsequent deployments, and the symptoms have continued from service separation to the present.  In a June 2012 lay statement, the Veteran's wife conveyed that she has been with the Veteran since October 2004, and that the Veteran has complained about ringing in the ears for as long as she has known him.

The Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years.  His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.

Service treatment records reflect that the Veteran denied having ringing in the ears on multiple occasions during service.  At the June 2012 Board hearing, the Veteran testified to not discussing the tinnitus symptoms at the time as he did not realize anything could be done and he planned to just "deal with it," which he believed was the only option at the time.  Further, service audiograms, including one conducted in July 2002, reflect that the Veteran was "routinely noise exposed."

The Veteran received VA tinnitus examinations in October 2010 and January 2015.  In each instance the VA examiner diagnosed the Veteran with tinnitus and opined that it was less likely than not that the currently diagnosed tinnitus is related to service.  However, these opinions are inadequate as the VA examiners failed to adequately address the above discussed lay evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The Veteran was exposed to loud jet engine noises in service.  The lay and medical evidence shows that the Veteran now has tinnitus.  The lay evidence demonstrates that the tinnitus originated during active service and has continued to the present.  The Veteran's statements regarding onset and continuance of tinnitus symptoms are competent, credible and probative.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus began during active service, that is, was directly "incurred in" active service.  For these reasons, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


